Title: Provincial Commissioners to Robert Hunter Morris, [13 June 1756]
From: Provincial Commissioners
To: Morris, Robert Hunter


May it Please the Governor
[June 13, 1756]
When the Indians first began to Infest our Frontiers, the Commissioners were of Oppinion, that the best means of Securing our Inhabitants, was to Carry the warr into the Enemys Country, and hunt them in all their Fishing, Hunting, Planting and dwelling places: But having sent for Croghan and others, in order to obtain their Oppinion; and they Advising that by a Chain of forts the Frontier should first be in some degree secured before we Acted Offencively, the same was agreed to, and the Building of Forts immediately set about, which took up much more time than was expected. Rewards were then offered to Volunteer Parties who should go out on the Scalping Account in Expectation that Numbers would [be] encouraged by those rewards; but in this we are Disappointed. We shall think however that the Indians ought to be pursued and Hunted, and as the back Inhabitants begin now to request Guards to protect them in getting in their Harvest, we submit it to the Governors Consideration whether the best means of Affording them the Protection will not be to order out parties from all the Forts, to range on the west side of Susquehanna quite to Ohio and the Neighbourhood of fort duquence to Annoy the Enemy, take prisoners, and obtain Intelligence which may be of great use in Case any Attempt on that Fort should be Ordered this summer by Lord Loudon. And the Enemy kept in Continuel Allarm by these parties may Probably be so Employed as to find no Leasure to disturb our Harvest People. If the Governor Approves this measure we request he would Immediately issue the Necessary Orders, before he goes on the Journey that we hear he is about to Undertake.



B: Franklin
Evan Morgan


John Miflin
John Hughes


Jos: Fox




